Citation Nr: 0333482	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthralgia.  

2.  Entitlement to service connection for systemic lupus 
erythematous (SLE) and subacute cutaneous lupus erythematous 
(SCLE).  

3.  Entitlement to service connection for myositis and lupus 
related myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
to December 1956 and he had regular active duty from February 
1957 until retiring in February 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the case since has been transferred to the 
RO in Huntington, West Virginia, and that office forwarded 
the appeal to the Board.  


FINDINGS OF FACT

1.  The veteran was notified in November 1978 of a September 
1978 rating decision denying service connection for 
arthralgia of the ankles and knees.  He did not initiate an 
appeal of that decision. 

2.  Some of the additional evidence received since that 
September 1978 denial, however, was not previously of record 
and is so significant that is must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's September 1978 decision denying service 
connection for arthralgia of the ankles and knees is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  

2.  The evidence received since that September 1978 decision 
is new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in an October 30, 2002 
RO letter.  That letter explained the information or evidence 
needed to grant the requested benefit and the respective 
responsibilities, his and VA's, in obtaining such information 
and evidence.  The letter also stated the RO would make a 
decision based on the evidence in its possession if it did 
not receive a response from him by December 2, 2002.  He also 
was informed that, if evidence he submitted was received more 
than one year after that letter, the RO might only be able to 
pay benefits from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The RO's October 30, 2002, letter essentially indicated that 
it was preferable the veteran responded before December 2, 
2002 (i.e., within about 30 days), which, on its face, is 
akin to the 30-day allotted response time invalidated by the 
court in the PVA case.  But the RO also indicated he actually 
had a full one year to respond.  A year has elapsed since 
that letter informing him of the VCAA.  During that time, the 
RO as received numerous additional records from Wright-
Patterson Air Force Base.  

But at no time since the RO's October 30, 2002 letter-which, 
again, was a little more than 1 year ago, has the veteran 
provided any additional information suggesting that 
additional evidence needs to be obtained, aside from the 
records obtained from the Wright-Patterson Air Force Base.  
So despite the holding in the recent PVA case, there is no 
legitimate reason to further delay a decision in his appeal-
particularly since the Board is reopening his claim and 
ordering further development of it before making a decision 
on the merits.  Obviously then, there is no possibility of 
prejudicing him by issuing this decision because it reopens 
his claim, directs further development of it, and reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
is completed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Reopening the Claim for Service Connection for Arthralgia

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1331; 38 C.F.R. § 3.303.

Here, the veteran's initial claim for service connection for 
arthralgia of the ankles and knees was denied by the RO in 
September 1978.  He did not appeal that decision.  The RO 
also more recently, in September 1993, denied service 
connection for arthritis and bone demineralization-including 
osteoporosis and osteopenia.  He did not appeal that 
decision, either.  Thus, each became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's September 1978 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received prior to this cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, does 
not apply; instead, the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The September 1978 rating decision in question noted that, 
while in service, the veteran had relevant complaints 
referable to his ankles and knees.  It also was suggested 
that he might have arthritis, but it apparently was ruled out 
after further clinical evaluation and work up.  So the final 
diagnosis was simply arthralgia.  The report of his service 
retirement examination also noted a history of arthralgia, 
but recorded no finding of arthritis.  Consequently, in 
denying the claim, the RO pointed out that arthralgia was 
merely a symptom, not an actual diagnosis of an underlying 
condition, and that there was no confirmed diagnosis of 
arthritis.  

Since that 1978 rating decision, however, numerous additional 
medical records have been received.  They include private and 
VA clinical records, as well as other records covering the 
many years the veteran received treatment at military medical 
facilities-particularly at Wright-Patterson Air Force Base.  
In fact, the evidence of record has now expanded to include 
an additional seven volumes.  So as a practical matter, 
citation to and analysis of each and every piece of evidence 
is not feasible.  No matter, though, only the most important 
evidence need be considered anyway.  And there is sufficient 
additional evidence, considering these records alone, 
to reopen the claim.

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

Here, the new evidence shows the veteran now has a diagnosis 
of arthritis, whereas he did not when the RO denied his claim 
in September 1978.  
And some of these additional clinical records seem to suggest 
that his arthritis is systemic in nature-and, thus, could 
possibly include his ankles and knees, the specific areas of 
his body primarily at issue.  So this evidence is both 
new and material to his case and, therefore, sufficient to 
reopen his claim.


ORDER

The petition to reopen the claim for service connection for 
arthralgia is granted, subject to the Board's further 
development of the evidence concerning this claim.  


REMAND

It is contended, and there is objective clinical evidence of 
record suggesting, that as a result of medication taken for 
his service-connected heart disease, the veteran developed 
SLE and SCLE and may also have developed myositis and lupus 
related myositis.  These are claims for secondary service 
connection.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).

The evidence on this point as a whole, however, is ultimately 
undeterminative.  And, indeed, just as there is evidence 
supporting these allegations, there also is evidence 
suggesting there is no such relationship between these 
conditions.  Moreover, to compound matters further, there is 
evidence suggesting that any SLE, SCLE or myositis the 
veteran might now have may have had an impact on his 
musculoskeletal system and the subsequent development of 
arthralgia or arthritis.  And as mentioned in the prior 
discussion, he has active claims for these conditions, too.

In deciding these claims, the Board cannot indulge in an 
exercise of its' own medical judgment.  Rather, there must be 
independent medical evidence in the record to make these 
determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  So more medical opinions are needed to resolve these 
complex issues and decide this appeal.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.  



2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he how has 
SLE, SCLE, myositis, arthralgia or 
arthritis and, if so, whether it is at 
least as likely as not that any of these 
conditions had its' onset during his 
military service or is otherwise related 
to his military service.  Also, 
an additional medical opinion is needed 
indicating whether it is at least as 
likely as not that any of these 
conditions is proximately due to or the 
result of medication he took for his 
service-connected heart disease (or any 
other service-connected disability).  
Bear in mind this latter question of 
secondary service connection would 
include a situation where medication 
taken for the service-connected heart 
disease (or any other service-connected 
disability) aggravated the SLE, SCLE, 
myositis, arthralgia or arthritis, 
assuming the veteran in fact has these 
conditions.

To facilitate making these 
determinations, please review the 
relevant evidence in the claims files, 
including a copy of this remand.  And the 
examiner is asked to please confirm that 
he or she reviewed the claims files prior 
to submitting the report of his or her 
evaluation.  If no opinion can be 
rendered, please explain why this is not 
possible.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

3.  Review the report of the examination 
to ensure it contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims on a de 
novo basis.  If the claims continue to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



